Citation Nr: 0428248	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  96-37 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to May 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
The report of the April 2003 VA examination shows that the 
veteran had limitations on his normal functioning, as stated, 
particularly during flare-ups.  At that time, the veteran was 
observed to have a range of motion characterized by zero 
degrees of extension and 90 degrees of extension on the left 
knee with moderate pain.  Range of motion was limited by 
pain, fatigue, weakness and lack of endurance.  More 
clarification is necessary to consider the full extent by 
which functional loss is demonstrated by the service-
connected left knee disability.  

In addition, the RO's attention is directed to the holding of 
VA O.G.C. Prec. Op. No. 9-2004 (September 17, 2004).  In the 
light of this decision, the RO is requested to consider the 
propriety of assigning separate ratings for extension and 
flexion.  

In view of the foregoing, the case is remained to the RO for 
the following actions:  

1.  The RO should ask the veteran to 
identify sources of medical treatment 
provided for his service-connected left 
knee disability.  After obtaining the 
appropriate authorizations and releases, 
the RO should attempt to obtain copies of 
medical records from the medical 
providers identified by the veteran.  In 
addition, the RO should ask the veteran 
to submit any pertinent evidence he may 
have in his possession.  The veteran 
should be advised not submit duplicate 
information.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO veteran should provide the 
veteran with a VA joints examination to 
determine the current nature and severity 
of the service-connected left knee 
disability.  All indicated special 
studies and tests, including range of 
motion studies should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

Active and passive ranges of motion 
should be recorded, in addition to normal 
values.  The examiner is requested to 
determine the degree of functional loss 
due to pain and weakness and other 
factors produced by the service-connected 
left knee disability.  To the extent 
possible, the examiner should describe 
functional loss in terms of limitation of 
motion and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
In this regard, the examiner should 
indicate whether, during examination of 
the knee, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's post-operative left knee 
disability disease upon his vocational 
pursuits.

The examiner should fully describe any 
joint laxity, recurrent subluxation, 
weakened movement, excess fatigability, 
and incoordination present.  The examiner 
should also indicate whether the left knee 
locks, and if so, the frequency of the 
locking.  

The examination report should 
specifically state that such a review was 
conducted. 

3.  Thereafter, the RO should 
readjudicate the claim.  The RO is 
requested to consider the applicability 
of the holding of VA O.G.C. Prec. Op. No. 
9-2004 (September 17, 2004).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



